Filed 3/23/22 In re J.C. CA2/8
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

 In re J.C., a Person Coming Under                               B314324
 the Juvenile Court Law.
 ______________________________                                  Los Angeles County
 LOS ANGELES COUNTY                                              Super. Ct. No. 19CCJP01721A
 DEPARTMENT OF CHILDREN
 AND FAMILY SERVICES,

           Plaintiff and Respondent,

           v.

 JESSE C.,

           Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, Stacy Wiese, Judge. Affirmed.
      William Hook, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Melania Vartanian, Deputy
County Counsel, for Plaintiff and Respondent.
                        ____________________
       A father appeals an order terminating parental rights over
his daughter, J.C. He challenges, not the merits of the
termination decision, but the juvenile court’s earlier
determination the Indian Child Welfare Act (25 U.S.C. § 1901 et
seq.) (the Act) does not apply. We affirm.
       The father argues both the juvenile court and the Los
Angeles County Department of Children and Family Services
failed to discharge their initial duties of inquiry under the Act
and related California law. Citing Welfare and Institutions Code
section 224.2, subdivision (b), he argues the Department learned
of extended family members on his side yet erred by not asking
them about the child’s possible Indian heritage. The father’s
arguments fail.
       We review findings under the Act for substantial evidence.
(In re Josiah T. (2021) 71 Cal.App.5th 388, 401 (Josiah T.).)
Substantial evidence supports findings that the Act did not apply
and that the duty of inquiry was met here.
       The father has been in the dependency system before. He
has, in his counsel’s words, “lost previous children” in such
proceedings. In a 2018 proceeding, the juvenile court found no
reason to know the Act applied as to the father.
       The father does not dispute this. He recognizes the court
already found the Act “did not apply regarding Jesse [the father]
in one of his previous dependency cases regarding [J.C.’s] half-
sibling.” This is significant. (See Josiah T., supra, 71
Cal.App.5th at p. 401 [where the juvenile court finds the Act does
not apply, the finding implies social workers fulfilled their duty of
inquiry].)




                                 2
      In the current matter, both the father and the mother
completed Parental Notification of Indian Status forms stating
they had had no known Indian ancestry.
      At a hearing in July 2019, the juvenile court asked the
father if he had “any American Indian ancestry.” He answered,
“No.”
      At an earlier hearing, the court noted the mother “indicates
she has no Indian ancestry, as far as she knows.” The mother
and her counsel were present, and neither said otherwise.
      The record shows that, after this hearing, the mother did
not visit the child and the Department was unable to locate her
after a diligent search. The mother is not a party to this appeal.
The father does not identify any maternal relatives the
Department could have contacted to inquire further as to her
ancestry. The Department did interview the mother once at the
outset of the case, but she said she “did not know of any” relatives
to consider for placement.
      No party claims there were any indicia of possible Indian
ancestry or any uncertainty regarding the parents’ ancestry.
This renders In re Y.W. (2021) 70 Cal.App.5th 542, 548–549
distinguishable. Further, in Y.W., there was no earlier finding by
the juvenile court regarding the Act’s inapplicability, as there is
here.
      On this record, the juvenile court and the Department
made an adequate inquiry into J.C.’s possible Indian ancestry
and did not need to investigate further. (In re Charles W. (2021)
66 Cal.App.5th 483, 490–491 [adequate inquiry where court and
county welfare agency relied on undisputed finding the Act did
not apply to the child’s older siblings and on the parents’
representations they had no Indian ancestry].)




                                 3
                        DISPOSITION
      We affirm the juvenile court’s order.



                                           WILEY, J.

We concur:



             STRATTON, Acting P. J.




             HARUTUNIAN, J.*




*     Judge of the San Diego Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                 4